01DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 12/18/2020, in which, claims 1-20 remain pending in the present application with claims 1, 9, and 17 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer executing instructions typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer executing instructions, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
For claim 17, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being. The claim recites computer program instructions readable by a device when the processing system is not given weight.
Claims 18-20 depend on claim 17 thus are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20180210939 A1, hereinafter referred to as “Cho”) in view of Zadeh et al. (US 20180204111 A1, hereinafter referred to as “Zadeh”).
Regarding claim 1, Cho discloses a computer-implemented method comprising: 
extracting information from digital media content (see Cho, paragraph [0048]: “retrieve episodes in an episodic memory”); 
based on the information, structuring at least one of spatial and temporal representation of the digital media content in a knowledge graph structure (see Cho, paragraph [0051]: “the event sequences of the episodes may be stored in a common graph structure. In some embodiments, a graph is a structure amounting to a set of objects in which some pairs of the objects are in some sense “related”. The objects correspond to mathematical abstractions called nodes (also called vertices or points) and each of the related pairs of nodes is called an edge (also called an arc or line). Typically, a graph may be depicted in diagrammatic form as a set of dots for the vertices, joined by lines or curves for the edges” and paragraph [0053]: “The system according to embodiments of the present disclosure provides a capability to store and recall spatiotemporal sequences of information relevant to automated systems to guide their behavior”). 
Regarding claim 1, Cho discloses all the claimed limitations with the exception of receiving a search query associated with the digital media content; based on traversing the knowledge graph structure according to at least one of spatial and temporal criterion mapped from the search query, composing new digital media content meeting the search query.
Zadeh from the same or similar fields of endeavor discloses receiving a search query associated with the digital media content (see Zadeh, paragraph [2520]: “a user selects a portion of the frame via a GUI (e.g., click and drag a rectangle/oval around or about a location), and use that as the search query to find similar object/person in the video or other video”); 
based on traversing the knowledge graph structure according to at least one of spatial and temporal criterion mapped from the search query (see Zadeh, FIG. 228 and paragraph [2521]: “a user interface or a service is provided to receive the search/query, based on for example the URL or ID, image, voice, and other filtering metadata, and return candidate movies, location of features (temporal and spatial), annotations, and generated links, e.g., for annotations or recognized entities”), composing new digital media content meeting the search query (see Zadeh, paragraph [2551]: “the movie or image is analyzed to find feature/locations and perform autoannotations, e.g., based on the user's data or data associated with the user (e.g., albums), or based on classification of other matched people and objects, e.g., based on similar context”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zadeh with the teachings as in Cho.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Zadeh to find similar object in a media content by using a search query to search a portion of the selected media content; to search based on location of features (temporal and spatial) and to perform annotation based on the query results thus receiving a search query associated with the digital media content and based on traversing the knowledge graph structure according to at least one of spatial and temporal criterion mapped from the search query, composing new digital media content meeting the search query in order to identify a semantic connection between the original and edited or extracted content so that users do not have to watch the entire content to find the specific events in time.
Regarding claim 2, the combination teachings of Cho and Zadeh as discussed above also disclose the method of claim 1, wherein the knowledge graph includes a content node representing the digital media content, a plurality of concept nodes representing a corresponding plurality of concepts in the digital media content, and a plurality of anchors representing time (see Zadeh, paragraph [2622]: “the user has links to comments, to different time flags, on time axis, e.g. to link user's comments with her friends, or to accumulate them, or to jump between them, or to summarize the text or voice, or to use them as an anchor point(s) to start with, or to use flags as starting and ending points or frames, or to point to other similar or related video or content or comment or frames or points on axis, or to gather all similar or related videos or content or comment or frames or objects in videos”), wherein the content node and a concept node of the plurality of concept nodes are connected via an anchor (see Cho, paragraph [0074]: “An event-sequence graph 302 is a directed graph whose nodes (e.g., 310) represent the events in the stored episodes. Each path (represented by a series of nodes connected by arrows) in the event-sequence graph 302 may show the event sequence of some stored episode(s)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Cho and Zadeh as discussed above also disclose the method of claim 1, wherein the knowledge graph includes a content node representing the digital media content, a plurality of concept nodes representing a corresponding plurality of concepts in the digital media content, and a plurality of anchors representing spatial information in the digital media content (see Zadeh, paragraph [3170]: “interest points/locations are used in training to learn spatial features/relations and to provide anchors for further exploration of features”), wherein the content node and a concept node of the plurality of concept nodes are connected via an anchor (see Cho, paragraph [0074]: “An event-sequence graph 302 is a directed graph whose nodes (e.g., 310) represent the events in the stored episodes. Each path (represented by a series of nodes connected by arrows) in the event-sequence graph 302 may show the event sequence of some stored episode(s)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Cho and Zadeh as discussed above also disclose the method of claim 1, wherein the information is extracted by a machine learning model that classifies labels corresponding to a plurality of fragments of the digital media content (see Zadeh, paragraph [1674]: “the features are correlated or associated with labels from a subset of training sample, as for example depicted in FIG. 185. Labels are clamped to a set of units (in L layer) during the training, while data (e.g., image pixels) are clamped to the V units. An RBM is added on top to learn the correlation or association between the data features and the labels”), wherein a concept associated with a fragment is determined based on at least one label (see Zadeh, paragraph [1675]: “a subset of units in V layer are clamped to input (e.g., to input a partial image or a portion of image) and the state of one or more labels are set in L layer by clamping to environment”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Cho and Zadeh as discussed above also disclose the method of claim 2, wherein the plurality of concept nodes of the knowledge graph structure is traversed to find concept nodes that match a concept specified in the search query and the matched concept nodes are chained based on a temporal criterion mapped from the search query (see Zadeh, paragraph [2514]: “the voice of the speaker/object is matched (e.g., via temporal correlation/occurrence) and/or via motion of the mouth to a particular person or object detected in image”), wherein the new digital media content is composed based on digital media content fragments associated with chained matched concept nodes (see Zadeh, paragraph [2446]: “if one types or searches for “outdoors” (e.g. pictorially, e.g. starting from an image of “outdoors”), then some images of “river” and “hills” appear on the screen automatically, which can be further chained in a sequence for related concepts, for more display of more images, by computer automatically, or optionally, in a direction guided by the user, in a branch of a semantic web chosen by the user”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Cho and Zadeh as discussed above also disclose the method of claim 3, wherein the plurality of concept nodes of the knowledge graph structure is traversed to find concept nodes that match a concept specified in the search query and the matched concept nodes are chained based on at least a spatial criterion mapped from the search query (see Zadeh, paragraph [2828]: “an indicator of available match is displayed to the user during the playback for the user to select (if interested), for example, based on the spatial coordinates and types associated with the object/fashion track”), wherein the new digital media content is composed based on digital media content fragments associated with chained matched concept nodes (see Zadeh, paragraph [2446]: “if one types or searches for “outdoors” (e.g. pictorially, e.g. starting from an image of “outdoors”), then some images of “river” and “hills” appear on the screen automatically, which can be further chained in a sequence for related concepts, for more display of more images, by computer automatically, or optionally, in a direction guided by the user, in a branch of a semantic web chosen by the user”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Cho and Zadeh as discussed above also disclose the method of claim 1, further including presenting the knowledge graph structure to a user (see Zadeh, paragraph [1364]: “semantic networks are used, with nodes representing objects and the arrows representing the relationships between the objects”) and allowing the user to edit the knowledge graph (see Zadeh, paragraph [1986]: “the plug-in provides the user interface to enter/edit annotations on the user's device”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Cho and Zadeh as discussed above also disclose the method of claim 1, further including automatically playing the new digital media content on a user interface (see Zadeh, FIG. 228 and paragraph [2821]: “a user interface is provided to a user to select matches or similar items from the merchant's catalog (or multiple merchants' catalogs), for example, by automatically selecting items and displaying them to the user”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Cho and Zadeh as discussed above also disclose the system comprising: 
a processor (see Cho, paragraph [0041]: “one or more processors of the computer system”); and 
a memory device coupled with the processor (see Cho, paragraph [0041]: “computer readable memory units and are executed by one or more processors of the computer system”).
Claim 10 is rejected for the same reasons as discussed in claim 2 above.
Claim 11 is rejected for the same reasons as discussed in claim 3 above.
Claim 12 is rejected for the same reasons as discussed in claim 4 above.
Claim 13 is rejected for the same reasons as discussed in claim 5 above.
Claim 14 is rejected for the same reasons as discussed in claim 6 above.
Claim 15 is rejected for the same reasons as discussed in claim 7 above.
Claim 16 is rejected for the same reasons as discussed in claim 8 above.
Claim 17 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Cho and Zadeh as discussed above also disclose a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a device (see Cho, paragraph [0040]: “The computer program product generally represents computer-readable instructions stored on a non-transitory computer-readable medium”).
Claim 18 is rejected for the same reasons as discussed in claim 2 above.
Claim 19 is rejected for the same reasons as discussed in claim 3 above.
Claim 20 is rejected for the same reasons as discussed in claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484